Third District Court of Appeal
                               State of Florida

                         Opinion filed December 9, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1629
                         Lower Tribunal No. 13-18060
                             ________________


            Florida Wellness & Rehab Center, Inc., et al.,
                                   Petitioners,

                                        vs.

                      Michael I. Libman, etc., et al.,
                                  Respondents.


     On Petition for Writ of Certiorari to the Circuit Court for Miami-Dade
County, Gisela Cardonnne Ely, Judge.

     Ricardo A. Banciella, for petitioners.

     Stuart B. Yanofsky, P.A. (Plantation), for respondents.

Before WELLS, ROTHENBERG and SCALES, JJ.

     SCALES, J.
        Petitioners, defendants/counter-plaintiffs below, Florida Wellness &

Rehabilitation Center, Inc., Cereceda & Associates, D.C., P.A., Mark A. Cereceda,

D.C., P.A. and Mark A. Cereceda, D.C., (collectively, “Petitioners”), seek

certiorari relief from this Court to quash an order of the circuit court staying all

proceedings in the underlying case. The circuit court stayed proceedings pending

the results of a Florida Bar disciplinary case initiated by Petitioners against

Respondent, plaintiff/counter-defendant below, Michael I. Libman. We deny the

petition because the trial court’s stay order did not depart from the essential

requirements of law.

   I.      FACTS

        Libman and Respondent, Stuart Yanofsky (collectively, “Respondents”)

filed suit against Petitioners seeking unpaid legal fees allegedly due to

Respondents pursuant to an oral agreement. Petitioners counter-claimed, asserting,

inter alia, legal malpractice claims against Respondents.

        After the case had been pending for some two years, Petitioners filed a

grievance with the Florida Bar alleging that Libman’s conduct implicated various

provisions of Florida’s Rules Regulating the Florida Bar.

        Libman filed a motion in the circuit court seeking to stay proceedings until

the Bar grievance is resolved. After conducting a hearing on the motion, the trial




                                          2
court granted Libman’s motion, and Petitioners now seek certiorari review of that

order.

     II.      ANALYSIS

           In order for this Court to grant certiorari relief, Petitioners must establish

that the trial court’s order departed from the essential requirements of law,

resulting in harm that cannot be remedied upon plenary appeal. Stockinger v.

Zeilberger, 152 So. 3d 71, 73 (Fla. 3d DCA 2014).

           A pretrial order departs from the essential requirements of law only if it

amounts to a violation of a clearly established principle of law resulting in a

miscarriage of justice. Id.

           A trial court enjoys broad discretion to order or to refuse a stay of an action

pending before it. Pilevsky v. Morgans Hotel Grp. Mgmt., LLC, 961 So. 2d 1032,

1034-35 (Fla. 3d DCA 2007).

           We are unable to conclude that the trial court abused its discretion in

granting the stay order. Petitioners have not cited any clearly established principle

of law preventing a trial court from staying civil proceedings related to a pending

bar grievance.

           Rule 3-7.4(e), of the Rules Regulating the Florida Bar1 contemplates the

situation presented when civil litigation and a bar grievance are interrelated.

1   This rule reads, in relevant part, as follows:


                                              3
       This Bar rule requires the grievance process to move forward (absent

express approval from the Bar’s Board of Governors), during the pendency of

litigation.

       Petitioners have cited no correlated authority that would prevent the trial

court from exercising its discretion to stay proceedings during the pendency of Bar

grievance proceedings.

       Petition denied.




               (e) No Delay for Civil or Criminal Proceedings. An
       investigation shall not be deferred or suspended without the approval
       of the board even though the respondent is made a party to civil
       litigation or is a defendant or is acquitted in a criminal action,
       notwithstanding that either of such proceedings involves the subject
       matter of the investigation.

R. Regulating Fla. Bar 3-7.4(e).


                                        4